Citation Nr: 0905093	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-17 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
pituitary adenoma.

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of pituitary adenoma.

3.  Entitlement to an increased disability rating for 
migraine headaches, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and October 2006 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Oakland, California. The Veteran 
testified before the undersigned Veterans Law Judge in August 
2008; a transcript of that hearing is associated with the 
claims folder.

The issues of entitlement to service connection for residuals 
of a pituitary adenoma and entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of a pituitary 
adenoma are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In testimony received at an August 2008 Board hearing, prior 
to the promulgation of a decision in the appeal, the Veteran 
withdrew her appeal of the issue of entitlement to an 
increased disability rating for migraine headaches, currently 
evaluated as 50 percent disabling.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an increased 
disability rating for migraine headaches, currently evaluated 
as 50 percent disabling.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the appellant or by her 
authorized representative.  38 C.F.R. § 20.204 (2008).  In 
August 2008, the Veteran testified that she was withdrawing 
her appeal regarding the issue of entitlement to an increased 
disability rating for migraine headaches, currently evaluated 
as 50 percent disabling.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration with 
respect to this issue.  Accordingly, the Board does not have 
jurisdiction to review such claim and it is dismissed.


ORDER

The issue of entitlement to an increased disability rating 
for migraine headaches, currently evaluated as 50 percent 
disabling, is dismissed.


REMAND

The Veteran asserts that she is entitled to compensation for 
residuals of a pituitary adenoma.  Through statements and 
testimony, she contends that her adenoma was overlooked by 
both military and VA physicians.  See, e.g., Letter received 
August 10, 2003.  At her August 2008 Board hearing, the 
Veteran testified that despite abnormal clinical evidence at 
the time, VA physicians in Decatur, Georgia failed to 
diagnose her adenoma in 1987.  Based on the statements 
received from the Veteran throughout this appeal, her claim 
has been adjudicated as both one for service connection and 
one for compensation under the provisions of 38 U.S.C.A. 
§ 1151.  For reasons discussed below, the Board finds that a 
remand is necessary with respect to both claims.

The Veteran testified in August 2008 that she was treated at 
a number of VA health care facilities in Northern California, 
including San Francisco, Martinez, and Oakland, beginning in 
August 1987.  Such treatment included additional CT head 
scans and MRIs.  A review of the record reflects that 
treatment records were obtained from the VA Northern 
California Health Care System in June 2006; however, these 
records pertain to treatment at a VA health care facility in 
Decatur, Georgia.  Thus, it appears that no attempts have 
been made to obtain the treatment records identified by the 
Veteran at her Travel Board hearing.  Seeing as these 
treatment records are relevant to the claim on appeal, and 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file, the Board finds a remand is necessary 
to make reasonable efforts to obtain these records.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

In order to warrant compensation under 38 U.S.C.A. § 1151, a 
claimant must demonstrate that the VA hospital care, medical 
or surgical treatment, or examination in question resulted in 
an additional disability and that the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing such care, treatment, or 
examination, or that the proximate cause of the additional 
disability was an event that was not reasonably foreseeable.  
See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

For claims received on or after October 1, 1997, as in the 
instant case, a claimant must establish actual causation.  
38 C.F.R. § 3.361(c) (2008).  To meet causation requirements 
based on additional disability, the evidence must show that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused the additional disability, or 
that the proximate cause of the additional disability or 
death was an event that was not reasonably foreseeable.  With 
regard to the former element, it must be shown that VA's 
care, treatment, or examination caused the Veteran's 
additional disability and VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider or VA furnished such VA care, treatment, or 
examination without the Veteran's informed consent.  38 
C.F.R. § 3.361(c), (d).

As noted above, the Veteran asserts that she is entitled to 
compensation under the provisions of 38 U.S.C.A. § 1151 based 
on the VA's failure to diagnose her with a pituitary adenoma 
at a VA medical facility in Decatur, Georgia in 1987.  
Treatment records from this facility reflect that the Veteran 
was evaluated on multiple occasions in May, June, and July 
1987 for complaints related to chronic headaches.  Initial 
testing, namely, a May 1987 head CT, revealed a hyperdense 
lesion of right caudate head.  A differential impression of 
old calcified process versus enhancing lesion was noted.  A 
follow-up MRI showed a "mild enlargement of the pituitary 
gland measuring 12 mm [millimeters] in height."  The 
radiologist noted that the enlargement "may be physiologic 
or be secondary to an adenoma."  Clinical correlation was 
recommended.  

The Veteran was examined by neurology in June 1987.  The 
corresponding treatment record indicates that she denied any 
symptoms of an enlarged pituitary; no diagnosis was therefore 
provided.  The VA neurology note states that the Veteran 
would be contacted if further workup was indicated by MRI.  
She was seen by neurology in July 1987; there was no mention 
of any problems related to her pituitary gland.  The final 
diagnosis is "atypical headaches with no physical etiology 
found."  The final entry is a July 1987 VA psychiatry note 
which indicates that the Veteran was found to have an 
enlarged pituitary in the "upper limits of normal," but 
that such findings were felt not to be contributory to her 
headache complaints.  

The Veteran submitted for VA examination in July 2006 for the 
purpose of investigating whether the above-discussed VA 
treatment records reveal evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar incidences of fault on the part of the VA in 
furnishing care to the Veteran.  The examiner noted that 
although most pituitary tumors found by MRI are asymptomatic, 
the size of the Veteran's tumor in 1987 (12 mm) suggested 
follow up by medical clinicians.  'Usual follow up' was 
described as visual field testing, testing for pituitary 
adenoma, and repeat MRIs in six to twelve months.  The 
examiner noted that there was no indication that any of these 
tests were ordered; however, it was also noted that the 
record appeared incomplete as to her follow up treatment at 
the Decatur facility.  Without such records, the examiner 
concluded that it was not possible to provide an opinion as 
to the care provided to the Veteran.  Finally, the 
examination report states that "[i]f medical records are 
available for those follow up visits they should be 
reviewed."

In light of the above, the Board finds that another opinion 
is necessary with respect to the Veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151.  In 
this regard, the Board has determined that the Veteran's VA 
medical records for the year 1987 are incomplete, and has 
requested that the AOJ obtain any outstanding treatment 
records.  Once these records have been associated with the 
claims file, it is possible that a new review of the file 
might yield a more definitive opinion as to the issue of 
whether there is evidence of carelessness, negligence, lack 
of proper skill, error in judgment, or similar incidences of 
fault on the part of the VA in furnishing care to the 
Veteran, as evidenced by the statements of the July 2006 VA 
examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
the San Francisco, Martinez, or Oakland, 
California VA health care facilities for 
the period from August 1987 through the 
present.  This should include the reports 
of any imaging (MRI or CT) tests done 
during this time period.  A response, 
negative or positive, should be associated 
with the claims file.  

2.  Ensure that all VA treatment records 
from the VA Medical Center in Decatur, 
Georgia for the year 1987 are associated 
with the claims file.  Note that these 
records may be located within the Northern 
California VA health care system as well 
as the VA Medical Center in Decatur, 
Georgia.  Any requests for these records 
should be documented in the claims file, 
and a response, negative or positive, 
should also be associated with the claims 
file.  

3.  After obtaining the above VA medical 
records, to the extent possible, provide 
the Veteran's claims file to a VA 
physician with specialty in the field of 
neurology.    Following a review of the 
claims file, the physician is asked to 
comment on the following questions:

(a) Does the Veteran currently have 
residuals of a pituitary adenoma?  If so, 
please describe these residuals and any 
associated diagnosis(es).  

(b) Are any residuals of a pituitary 
adenoma due to VA care, treatment, or 
examination, to include a failure to 
diagnose and treat an adenoma in 1987?

(c) If the answer to (b) is yes, are any 
of these residuals due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault 
on the part of VA in furnishing the 
medical treatment?  In other words, did VA 
fail to exercise the degree of care that 
would be expected of a reasonable health 
care provider?

For all opinions requested above, it would 
be helpful if the physician would use the 
following language, as may be appropriate: 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
(meaning that there is a less than 50% 
likelihood).

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and her 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


